Citation Nr: 0919770	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from September 1942 to March 
1943, and from December 1943 to August 1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).   The Board previously remanded the case for additional 
development of evidence in August 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the issuance of the recent supplemental 
statement of case in March 2009, the Veteran reported that he 
had been hospitalized at a VA medical center, and he 
requested that the records be considered as evidence on his 
behalf.  The VA treatment records were subsequently obtained 
in April 2009.  Significantly, however, there is no rating 
decision addressing the significance of those records, and 
the Veteran was not provided a supplemental statement of the 
case.  The receipt of such records occurred prior to the 
transfer of the case to the Board which occurred later in 
April 2009.  

The agency of original jurisdiction is required to furnish a 
supplemental statement of the case when additional relevant 
evidence is received after the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified to the Board and the appellate record is 
transferred to the Board.  See 38 C.F.R. § 19.31(b).  The 
requirements of this regulation have not been met.  In 
addition, this additional evidence was not accompanied by a 
waiver of the right to have that evidence reviewed in the 
first instance by the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  

2.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


